2016 IL 120110



                                         IN THE
                                SUPREME COURT
                                             OF
                           THE STATE OF ILLINOIS



                                    (Docket No. 120110)

     THE PEOPLE OF THE STATE OF ILLINOIS ex rel. ANITA ALVAREZ, Petitioner,
             v. HONORABLE VINCENT GAUGHAN et al., Respondents.



                              Opinion filed December 1, 2016.



         CHIEF JUSTICE KARMEIER delivered the judgment of the court, with
      opinion.

          Justices Freeman, Thomas, Kilbride, Garman, Burke, and Theis concurred in
      the judgment and opinion.



                                         OPINION

¶1        The petitioner, Anita Alvarez, State’s Attorney of Cook County, seeks a writ of
      mandamus (see Ill. Const. 1970, art. VI, § 4(a)) to compel respondent, the
      Honorable Vincent Gaughan, judge of the circuit court of Cook County, to sentence
      defendant, Steven Castleberry, with a mandatory 15-year firearm enhancement
     imposed on each of his two convictions for aggravated criminal sexual assault. See
     720 ILCS 5/12-14(a)(8), (d)(1) (West 2008) (providing, in subsection (d)(1), that
     “15 years shall be added to the term of imprisonment imposed by the court” for
     aggravated criminal sexual assault when the defendant committed the offense of
     criminal sexual assault while “armed with a firearm,” as specified in subsection
     (a)(8), thus rendering the criminal sexual assault “aggravated”).1 For the following
     reasons, we reject arguments interposed against issuance and award the writ.


¶2                                    BACKGROUND

¶3       Following a jury trial, Steven Castleberry was convicted in the circuit court of
     Cook County of two counts of aggravated criminal sexual assault (720 ILCS
     5/12-14(a)(8) (West 2008)) based on separate acts of oral and vaginal contact with
     the victim. At sentencing, the State argued that Castleberry was subject to a
     mandatory 15-year sentencing enhancement on each of the two convictions
     because the crimes had been committed while Castleberry was armed with a
     firearm. When added to the mandatory minimum term of six years’ imprisonment
     for each offense, the sentencing enhancements meant Castleberry would be subject
     to a mandatory minimum term of 21 years’ imprisonment on each conviction.

¶4       The circuit court disagreed with the State, concluding that the legislature had
     intended the enhancement to be applied only once under the circumstances.
     Consequently, the circuit court sentenced Castleberry to a nine-year term of
     imprisonment on each conviction, adding the 15-year enhancement to only one of
     the sentences. The two sentences were ordered to run consecutively, for a total term
     of 33 years’ imprisonment.

¶5        Castleberry appealed, arguing, inter alia, that the 15-year enhancement was
     unconstitutional and, therefore, should not have been applied by the circuit court at
     all. The appellate court rejected Castleberry’s arguments. However, the appellate
     court went on to address the State’s contention that the 15-year enhancement was a
     mandatory statutory requirement that had to be added to the sentence for each of the

        1
         The statute was renumbered as section 11-1.30 by Public Act 96-1551 (Pub. Act
     96-1551, art. 2, § 5 (eff. July 1, 2011)), but the pertinent provisions are otherwise
     unchanged.




                                             -2-
     two counts on which defendant had been convicted. The appellate court agreed
     with the State and, invoking the then-extant “void sentence rule,” remanded the
     matter to the circuit court for resentencing. 2013 IL App (1st) 111791-U, ¶ 38.

¶6       We allowed defendant’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. July
     1, 2013)), principally to address “whether the ‘void sentence rule,’ which states that
     ‘[a] sentence which does not conform to a statutory requirement is void’ (People v.
     Arna, 168 Ill. 2d 107, 113 (1995)), should be abandoned,” concluding, ultimately,
     that it should. People v. Castleberry, 2015 IL 116916, ¶¶ 1, 19. In the course of our
     analysis we stated that the “appellate court *** had no authority in this case to
     vacate the circuit court’s sentencing order in response to the State’s argument.” Id.
     ¶ 25. This court determined, however, that the State was not without a remedy:
     “The remedy of mandamus *** permits the State to challenge criminal sentencing
     orders where it is alleged that the circuit court violated a mandatory sentencing
     requirement, but precludes the State from challenging ordinary, discretionary
     sentencing decisions.” Id. ¶ 27. This court advised: “Nothing in this opinion should
     be read as preventing the State from filing such a request.” Id.

¶7       Our opinion in Castleberry—issuing that admonishment and abolishing the
     “void sentence rule” as a means to correct sentences that do not comport with
     statutory mandates—was filed on November 19, 2015. On November 23, 2015,
     State’s Attorney Alvarez filed in this court a motion for leave to file a petition for
     writ of mandamus, seeking—as the State had sought in the course of Castleberry’s
     direct appeal—imposition of the 15-year mandatory sentencing enhancement with
     respect to each of Castleberry’s convictions. Judge Gaughan and Castleberry are
     named as respondents. The attached proof of service indicates that service was
     effected upon Patricia Mysza, Deputy Defender of the Office of the State Appellate
     Defender; the Honorable Vincent M. Gaughan, Judge of the Circuit Court of Cook
     County; and “Lisa Madigan, Attorney General of the State of Illinois.” The Office
     of the State Appellate Defender subsequently filed objections to Alvarez’s motion
     on behalf of Castleberry, and its attached proof of service reflects service upon
     State’s Attorney Alvarez, Attorney General Madigan, Judge Gaughan, and
     Castleberry. On February 19, 2016, this court entered an order allowing Alvarez’s
     motion for leave to file the petition.




                                             -3-
¶8         Of all the filings of record, there are none by the Attorney General. The
       Attorney General, despite notice of this proceeding, has not objected, nor has she
       taken a position contrary to that advanced by State’s Attorney Alvarez.


¶9                                          ANALYSIS

¶ 10       “Mandamus is an extraordinary remedy used to compel a public officer to
       perform nondiscretionary official duties.” People ex rel. Senko v. Meersman, 2012
       IL 114163, ¶ 9. This court will award mandamus only if the petitioner establishes a
       clear right to the relief requested, a clear duty of the public officer to act, and clear
       authority of the public officer to comply with the writ. Id.

¶ 11       In its criminal case against Castleberry, the State ultimately proceeded to trial
       on two counts of the original eight-count indictment. Those counts alleged that
       Castleberry violated section 12-14(a)(8) of the Criminal Code of 1961 in that he
       committed acts of sexual penetration upon the victim, by the use of force or threat
       of force, while he was “armed with a firearm.” See 720 ILCS 5/12-14(a)(8) (West
       2008). In count 3, the State alleged oral penetration; in count 6, the State alleged
       vaginal penetration. A jury returned guilty verdicts on both counts. As the State
       observes, “the jury’s verdict demonstrated that it found beyond a reasonable doubt
       that defendant committed two distinct acts of sexual penetration by force while
       armed with a firearm. The fact that the same gun was used as an element of both
       counts of aggravated criminal sexual assault while armed with a firearm is
       immaterial ***.” Thus, the State argues, two convictions, based on two separate
       acts of sexual penetration while armed with a firearm, warrant the imposition of
       two separate sentence enhancements, one for each offense.

¶ 12       Castleberry answers by arguing that (1) a conflict in statutes defeats a “clear
       right to relief,” (2) the State’s Attorney does not have standing to sue in this court
       on behalf of the People of the State of Illinois, and (3) the relief sought is barred by
       the equitable doctrine of laches. We note, at the outset, that counsel for respondent
       Castleberry conceded, at oral argument, that the 15-year sentence add-on should




                                                 -4-
       have been applied to each of Castleberry’s convictions. In that respect, everyone
       appears to agree—as do we.2

¶ 13       The appellate court so held (2013 IL App (1st) 111791-U, ¶¶ 37-38), then cited,
       as authorization for its remand for resentencing, this court’s decision in People v.
       White, 2011 IL 109616, ¶¶ 20-21, 26 (“a court exceeds its authority when it orders a
       lesser or greater sentence than that which the statute mandates,” and such a
       sentence is “illegal and void”). In Castleberry, this court stated that the “appellate
       court *** had no authority in this case to vacate the circuit court’s sentencing order
       in response to the State’s argument.” Castleberry, 2015 IL 116916, ¶ 25. In fact,
       prior to this court’s repudiation of Arna in Castleberry, the appellate court did have
       that authority, and it was correct to cite White in support thereof. White cited Arna
       with approval. See White, 2011 IL 109616, ¶ 20. In Arna, this court upheld an
       appellate court remand—from a defendant’s appeal—ordering the circuit court to
       impose statutorily mandated consecutive sentences, where concurrent sentences
       had been ordered by the circuit court. In Arna, this court stated “the actions of the
       appellate court were not barred by our rules which limit the State’s right to appeal
       and which prohibit the appellate court from increasing a defendant’s sentence on
       review.” Arna, 168 Ill. 2d at 113. Thus, prior to our decision in Castleberry—in
       which we “abolished” the void sentencing rule (see Castleberry, 2015 IL 116916,
       ¶ 19)—the State had reason to believe it could seek correction of Castleberry’s
       sentence in the course of his direct appeal, and the appellate court had reason to
       believe it had the authority to grant that relief. Those observations are relevant to,
       and we believe dispositive of, Castleberry’s laches argument.

¶ 14       As this court has recently reiterated, laches is an equitable principle that bars
       recovery by a litigant whose unreasonable delay in bringing an action for relief
       prejudices the rights of the other party. Richter v. Prairie Farms Dairy, Inc., 2016
       IL 119518, ¶ 51. Stated differently, “it must appear that a plaintiff’s unreasonable
       delay *** has prejudiced and misled defendant, or caused him to pursue a course
       different from what he would have otherwise taken.” (Internal quotation marks
          2
            See generally People v. Rodriguez, 169 Ill. 2d 183, 188 (1996) (concluding that
       convictions for both home invasion and aggravated criminal sexual assault were proper as
       they were based on separate, independent acts, though “both offenses shared the common
       act of defendant threatening the victim with a gun”). The principle applied in Rodriguez
       applies as well to the facts of this case.




                                                -5-
       omitted.) Id. ¶ 51. The determination of whether laches applies depends on the
       facts and circumstances of each case. Tully v. State, 143 Ill. 2d 425, 432-33 (1991).

¶ 15       We note, first, that there is no indication of unreasonable delay on the part of the
       State. The State argued its point in the circuit court, and it raised the matter
       immediately thereafter before the appellate court, where defendant was bringing
       his own challenge to the imposition of the enhancement. Despite our subsequent
       observations in Castleberry regarding the theoretical and constitutional infirmities
       of the “void sentence rule,” it remained a viable means of correcting the circuit
       court’s sentencing error when the State pursued it, and the appellate court acted,
       and it had the advantage of facilitating resolution of all related sentencing issues in
       one proceeding before a single tribunal. Notwithstanding the contemporaneous
       availability of mandamus as an alternative means of rectifying sentences that did
       not comport with statutory mandates (see, e.g., Meersman, 2012 IL 114163, ¶ 21),
       we will not find the State less than diligent in choosing this avenue of redress while
       it existed.

¶ 16       Moreover, it is clear that Castleberry suffered no prejudice. Even assuming,
       arguendo, undue delay on the part of the State, we note, on just one of his
       convictions, Castleberry was sentenced to 24 years’ imprisonment. In the proof of
       service attached to his objections to Alvarez’s motion for leave to file the petition
       for writ of mandamus, his address is listed as Menard Correctional Center. It is
       reasonable to assume he will be incarcerated for some time. This is not, as his
       counsel posited in answer to a question from the bench during oral argument before
       this court, a situation where an inmate is about to walk out the prison door when the
       State seeks correction of his sentence. In his brief, Castleberry suggests that the
       State’s delay in seeking mandamus is “inherently prejudicial to the public, because
       the delay has a chilling effect on a defendant’s right to appeal, and is contrary to
       policy considerations in favor of finality in judgments.” However, the facts of this
       case—by which are we are constrained (see Tully, 143 Ill. 2d at 432-33)—do not
       support even an inference that any State delay affected Castleberry’s decision to
       appeal, in the course of which he chose to put the “finality” of his sentence in
       question.




                                                -6-
¶ 17       We conclude there was neither unreasonable delay in the State’s assertion of
       sentencing error and its attempt to rectify that error, nor any conceivable prejudice
       to Castleberry. Hence, laches does not apply.

¶ 18       Nor do we find Castleberry’s contention of statutory conflict of arguable merit
       or an impediment to granting the State’s clear right to mandamus relief. Castleberry
       suggests application of the mandatory sentence enhancement at this juncture would
       conflict with section 5-4.5-50(d) of the Unified Code of Corrections (730 ILCS
       5/5-4.5-50(d) (West 2014) (titled “Motion to Reduce Sentence”)), which generally
       prohibits a circuit court from increasing a defendant’s sentence once it is imposed.
       Castleberry also cites section 5-5-4(a) of the Code of Corrections (730 ILCS
       5/5-5-4(a) (West 2014)) in support of his position. That section, which applies
       when a conviction or sentence has been set aside, states in pertinent part that “the
       court shall not impose a new sentence for the same offense *** which is more
       severe than the prior sentence *** unless the more severe sentence is based upon
       conduct on the part of the defendant occurring after the original sentencing.”

¶ 19       As this court noted in People v. Moore, 177 Ill. 2d 421, 431-32 (1997), those
       provisions 3 were consistent with and incorporated the reasoning of the United
       States Supreme Court in North Carolina v. Pearce, 395 U.S. 711 (1969), wherein
       the Court reasoned that due process of law

              “ ‘requires that vindictiveness against a defendant for having successfully
          attacked his first conviction must play no part in the sentence he receives after a
          new trial. And since the fear of such vindictiveness may unconstitutionally
          deter a defendant’s exercise of the right to appeal or collaterally attack his first
          conviction, due process also requires that a defendant be freed of apprehension
          of such a retaliatory motivation on the part of the sentencing judge.’ Pearce,
          395 U.S. at 725, 23 L. Ed. 2d at 669, 89 S. Ct. at 2080.” Moore, 177 Ill. 2d at
          432.

       Obviously, the punitive concerns addressed by those statutes are not implicated in
       this case. Castleberry has not challenged the unlawfully lenient sentence imposed
       upon him by the trial judge. Castleberry’s sentencing claim on appeal was in fact


          3
           Section 5-4.5-50 was then section 5-8-1(c) of the Code of Corrections.




                                                -7-
       rejected by the appellate court (see 2013 IL App (1st) 111791-U, ¶ 36) and is not at
       issue here. There is no reason to believe that Castleberry will be the victim of
       judicial vindictiveness if this cause is—pursuant to vindication of the State’s
       position herein—remanded for resentencing and imposition of the statutorily
       required firearm enhancement. This case does not present the circumstances
       sections 5-4.5-50(d) and 5-5-4(a) were intended to address. Imposition of the
       enhancement on remand is not discretionary. Thus, it cannot be the medium for
       judicial vindictiveness. That disposition is mandated by an enactment of the
       legislature, given these facts. It seems to us unreasonable to suggest that the
       legislature intended sections 5-4.5-50(d) and 5-5-4(a) to function as a bar against
       correction of sentences that do not comply with statutory mandates prescribed by
       the legislature elsewhere in the Code of Corrections. “In determining legislative
       intent, we may consider the consequences of construing the statute one way or
       another, and we presume that the legislature did not intend to create absurd,
       inconvenient, or unjust results.” People v. Bradford, 2016 IL 118674, ¶ 25.
       Applying that principle of statutory construction, we hold only valid sentences may
       serve as the baseline for assessment of compliance with prohibitions against
       increase.

¶ 20      Castleberry also appears to suggest that this court’s ability to order correction
       of his sentence, to bring it into compliance with the statutory mandate, was
       dependent upon the void sentence rule. In his brief to this court, Castleberry asserts:

              “The abolition of Arna’s void sentence rule makes clear that the circuit
          court may not increase Castleberry’s sentence under the judicially-created
          exception to the prohibition against such increases. Because the original
          sentence in this case was not void, the trial court is precluded from increasing it.
          ***

              Thus, where the State is asking for Judge Gaughan to increase Castleberry’s
          sentence, but the circuit court is prohibited by Illinois law from increasing
          Castleberry’s sentence, and no exceptions to this statutory prohibition exist
          here, the State’s Attorney has not established the requisite factors for
          mandamus relief to lie.”

¶ 21       However, the State is not asking Judge Gaughan to increase Castleberry’s
       sentence; it is asking this court to order Judge Gaughan to correct his sentence,



                                                -8-
       which necessarily entails an increase. To the extent Castleberry is suggesting
       otherwise, we note there is no jurisdictional impediment here. Illinois Supreme
       Court Rule 381 authorizes original mandamus actions in this court “to review a
       judge’s judicial act.” Ill. S. Ct. R. 381 (eff. Mar. 1, 2001). In Meersman, we issued
       a writ of mandamus under very similar circumstances. Pursuant to a petition filed
       by the State’s Attorney of Rock Island County, we ordered the respondent judge to
       vacate defendant’s sentences, which the judge had ordered to be served
       concurrently, and directed the judge to impose, instead, statutorily mandated
       consecutive sentences. See Meersman, 2012 IL 114163, ¶ 21 (requiring
       consecutive sentencing in accordance with 730 ILCS 5/5-8-4(d)(2) (West 2010)).
       In Castleberry itself, this court acknowledged that the “remedy of mandamus ***
       permits the State to challenge criminal sentencing orders where it is alleged that the
       circuit court violated a mandatory sentencing requirement,” concluding, “[n]othing
       in this opinion should be read as preventing the State from filing such a request.”
       Castleberry, 2015 IL 116916, ¶ 27.

¶ 22        Finally, we address Castleberry’s argument that the State’s Attorney of Cook
       County—and by logical extension any State’s Attorney—has no standing to bring a
       mandamus action in this court to seek correction of a sentence not authorized by
       statute. Castleberry acknowledges that, in numerous cases cited in the State’s brief,
       “this Court allowed the State’s Attorney to appear as a relator in this Court.”
       Indeed, the State avers, “over the past 140 years, this Honorable Court has decided
       many cases where a State’s Attorney appeared as a relator and sought extraordinary
       relief of a writ of mandamus or prohibition in matters arising out of a criminal
       matter.” State’s Attorney Alvarez cites the following: People ex rel. Senko v.
       Meersman, 2012 IL 114163; People ex rel. Glasgow v. Kinney, 2012 IL 113197;
       People ex rel. Alvarez v. Skryd, 241 Ill. 2d 34 (2011); People ex rel. Birkett v.
       Dockery, 235 Ill. 2d 73 (2009); People ex rel. Birkett v. Konetski, 233 Ill. 2d 185
       (2009); People ex rel. Devine v. Stralka, 226 lll. 2d 445 (2007); People ex rel.
       Devine v. Sharkey, 221 Ill. 2d 613 (2006); People ex rel. Birkett v. Jorgensen , 216
       Ill. 2d 358 (2005); People ex rel. Devine v. Macellaio, 199 Ill. 2d 22l (2002);
       People ex rel. Birkett v. Bakalis, 196 Ill. 2d 510 (2001); People ex rel. Waller v.
       McKoski, l95 Ill. 2d 393 (2001); People ex rel. Daley v. Fitzgerald, 123 Ill. 2d 175
       (1988); People ex rel. Daley v. Strayhorn, 121 Ill. 2d 470 (1988); People ex rel.
       Daley v. Suria, 112 Ill. 2d 26 (1986); People ex rel. Daley v. Moran, 94 Ill. 2d 4l
       (1983); People ex rel. Daley v. Schreier, 92 Ill. 2d 271 (1982): People ex rel. Daley



                                               -9-
       v. Limperis, 86 Ill. 2d 459 (1981); People ex rel. Carey v. Scotillo, 84 Ill. 2d 170
       (1981); People ex rel. Carey v. Bentivenga, 83 Ill. 2d 537 (1981); People ex rel.
       Carey v. Chrastka, 83 Ill. 2d 67 (1980); People ex rel. Carey v. Collins, 81 Ill. 2d
       118 (1980); People ex rel. Carey v. Cousins, 77 Ill. 2d 531 (1979); People ex rel.
       Carey v. Pincham, 76 Ill. 2d 478 (1979); People ex rel. Carey v. Rosin, 75 Ill. 2d l5l
       (1979); People ex rel. Bowman v. Woodward, 63 Ill. 2d 382 (1976); People ex rel.
       Carey v. Covelli, 61 Ill. 2d 394 (1975); People ex rel. Carey v. Power, 59 Ill. 2d 569
       (1975); People ex rel. Bowman v. Woodward, 61 Ill. 2d 231 (1974); People ex rel.
       Ward v. Moran, 54 lll. 2d 552 (1973); People ex rel. Hanrahan v. Power, 54 Ill. 2d
       154 (1973); People ex rel. Sears v. Romiti, 50 Ill. 2d 5l (1971); People ex rel. Hollis
       v. Chamberlain, 49 Ill. 2d 403 (1971); People ex rel. Hanrahan v. Felt, 48 Ill. 2d
       171 (1971); People ex rel. Stamos v. Jones, 40 Ill. 2d 62 (1968); People ex rel.
       Ward v. Salter, 28 Ill. 2d 612 (1963); People ex rel. Adamowski v. Dougherty, 19
       Ill. 2d 393 (1960); People ex rel. Swanson v. Fisher, 340 Ill. 250 (1930); People
       ex rel. Swanson v. Sullivan, 339 Ill. 146 (1930); People ex rel. Smith v. Jenkins, 325
       Ill. 372 (1927); People ex rel. Fullenwider v. Jenkins, 322 Ill. 33 (1926); People
       ex rel. Hoyne v. Newcomer, 284 Ill. 315 (1918); People ex rel. Hoyne v. Lueders,
       269 Ill. 205 (1915); People ex rel. Metzner v. Edwards, 66 Ill. 59 (1872).

¶ 23        Notwithstanding the historical practice represented by those cases, Castleberry
       argues that lack of standing was not asserted therein; thus, “[t]hose cases are not
       contrary to this point.” In support of his revelatory position, Castleberry cobbles
       together generic authority from diverse sources, arguing that “the Attorney General
       is the only officer authorized to bring a petition for a writ of mandamus in the
       Illinois Supreme Court.”

¶ 24       Castleberry begins with this quote extracted from this court’s opinion in People
       ex rel. Scott v. Briceland, 65 Ill. 2d 485 (1976): “[T]he Attorney General is the sole
       officer authorized to represent the People of this State in any litigation in which the
       People of the State are the real party in interest ***.” Id. at 500 (discussing Fergus
       v. Russel, 270 Ill. 304 (1915), and its incorporation into the 1970 Constitution (Ill.
       Const. 1970, art. V, § 15)). We do not find that generic statement, rendered in a
       different context, dispositive of the issue before us.

¶ 25      Fergus involved, inter alia, a legislative enactment that purported to strip the
       Attorney General of powers and duties relating to insurance and transfer them to




                                               - 10 -
       the insurance superintendent. Fergus, 270 Ill. at 334-35. This court found that
       action impermissible and, pursuant to that finding, declared appropriations to the
       insurance superintendent “for legal services and for traveling expenses of attorneys
       and court costs in prosecutions for violations of insurance laws ***
       unconstitutional and void.” Id. at 342.

¶ 26       In Briceland, an action was brought seeking a declaratory judgment that only
       the Attorney General was empowered to institute and prosecute cases before the
       Pollution Control Board. The Briceland plaintiffs also sought an injunction barring
       the Environmental Protection Agency from pursuing actions before the Pollution
       Control Board. This court held that a provision of the Environmental Protection Act
       authorizing the Environmental Protection Agency to prosecute cases before the
       Pollution Control Board was unconstitutional because “the Attorney General is the
       sole officer entitled to represent the interests of the State in litigation conducted
       before the Pollution Control Board.” Briceland, 65 Ill. 2d at 500.

¶ 27       Neither Briceland nor Fergus addressed the powers of State’s Attorneys
       vis-à-vis the Attorney General. As this court observed in County of Cook ex rel.
       Rifkin v. Bear Stearns & Co., 215 Ill. 2d 466 (2005):

              “Like the Attorney General, a State’s Attorney is a constitutional officer.
          The 1870 Illinois Constitution provided that there ‘be elected a state’s attorney
          in and for each county in lieu of the state’s attorneys now provided by law.’ Ill.
          Const. 1870, art. VI, § 22. This court has held that the State’s Attorney is a State
          officer under the 1870 Constitution. Hoyne v. Danisch, 264 Ill. 467, 470-73
          (1914). The 1970 Illinois Constitution contains a similar provision: ‘A State’s
          Attorney shall be elected in each county in 1972 and every fourth year
          thereafter for a four year term.’ Ill. Const. 1970, art. VI, § 19. In Ingemunson v.
          Hedges, 133 Ill. 2d 364, 369-70 (1990), we reaffirmed the holding in Hoyne,
          noting that the debates of the Sixth Illinois Constitutional Convention of 1970
          indicate the drafters of the 1970 Constitution agreed that State’s Attorneys
          should be classified as state, rather than county, officers.” Id. at 474-75.

       Further, we noted that a “State’s Attorney is a constitutional officer with rights and
       duties ‘analogous to or largely coincident with the Attorney General, though not
       identical, and the one to represent the county or People in matters affected with a
       public interest.’ ” Id. at 476 (quoting People ex rel. Kunstman v. Nagano, 389 Ill.



                                               - 11 -
       231, 249 (1945)). This court concluded that “[t]he State’s Attorney’s powers are
       analogous to and largely coincident with those of the Attorney General and it
       follows, therefore, that the legislature may not usurp those constitutionally derived
       powers.” Id. at 478.

¶ 28        In support of his position, Castleberry cites two legislative enactments, arguing
       that they restrict the authority of State’s Attorney Alvarez to act in this instance. He
       first resorts to section 4 of the Attorney General Act (15 ILCS 205/4 (West 2014)),
       which recites various “duties of the Attorney General,” among them: “To appear
       for and represent the people of the State before the supreme court in all cases in
       which the State or the people of the State are interested.” Castleberry then cites
       section 3-9005(a)(1) of the Counties Code (55 ILCS 5/3-9005(a)(1) (West 2014)),
       stating that each State’s Attorney shall “commence and prosecute all actions, suits,
       indictments and prosecutions, civil and criminal, in the circuit court for his
       county.” (Emphasis added.)

¶ 29       Castleberry does not mention subsection (a)(8) of section 3-9005, which speaks
       to the collaborative relationship of the State’s Attorney and Attorney General. That
       subsection, in pertinent part, charges the State’s Attorney “[t]o assist the attorney
       general whenever it may be necessary, and in cases of appeal from his county to the
       Supreme Court, to which it is the duty of the attorney general to attend, *** [to]
       furnish the attorney general *** a manuscript of a proposed statement, brief and
       argument to be printed and filed on behalf of the people, prepared in accordance
       with the rules of the Supreme Court.” 55 ILCS 5/3-9005(a)(8) (West 2014). Nor
       does Castleberry acknowledge the catchall provision in subsection (a)(11) of
       section 3-9005, which provides, broadly, that the State’s Attorney shall “perform
       such other and further duties as may, from time to time, be enjoined on him by
       law.” 55 ILCS 5/3-9005(a)(11) (West 2014).

¶ 30       Even if the legislature could, constitutionally, usurp or diminish the powers of
       State’s Attorneys and the Attorney General heretofore recognized—and Rifkin,
       Briceland, and Fergus suggest the legislature cannot—we do not read the statutes
       cited by Castleberry—prescribing certain duties of the Attorney General and
       State’s Attorneys, respectively—as diminishing or circumscribing their powers, yet
       that is what Castleberry contends. That the Attorney General has a duty “[t]o
       appear for and represent the people of the State before the supreme court in all cases




                                                - 12 -
       in which the State or the people of the State are interested” (see 15 ILCS 205/4
       (West 2014)) does not necessarily mean that the State’s Attorney from whose
       county the matter arises lacks the authority or standing to do so, particularly when
       he or she represented the people of the State of Illinois in that very case. That the
       State’s Attorney is assigned a statutory duty to “commence and prosecute all
       actions, in the circuit court for his county,” and “defend all actions and proceedings
       brought against his county” (55 ILCS 5/3-9005(a)(1), (a)(4) (West 2014)), does not
       necessarily mean that the authority of the State’s Attorney—a state officer (see
       Rifkin, 215 Ill. 2d at 475) licensed to practice in this court—to seek a legislatively
       mandated result, in a case he or she initiated on behalf of the people of the State of
       Illinois, ends in the circuit court. Apart from any authority inherent in the office,
       subsections (a)(8) and (a)(11) of section 3-9005, respectively, make clear that
       (1) the State’s Attorney may act as the Attorney General’s agent or “assist the
       attorney general whenever it may be necessary” and, specifically, function as an
       active participant—with the Attorney General—in appeals to this court from his or
       her county, the attorney in fact responsible for preparing written argument in State
       appeals, and (2) the enumeration of a State’s Attorney’s duties in section 3-9005 is
       not meant to be all-inclusive or restrictive, as evinced by subsection (a)(11)’s
       broad, catchall language.

¶ 31       To be sure, the Attorney General is the chief law enforcement officer of the
       state and, as such, is afforded a broad range of discretion in the performance of
       public duties, including the discretion to institute proceedings in any case of purely
       public interest. Lyons v. Ryan, 201 Ill. 2d 529, 539 (2002). The primacy of the
       Attorney General in that respect is not open to question. However, in reaffirming
       the Attorney General’s discretionary preeminence in such matters, even this court
       has blurred the line between the authority of the Attorney General and that of
       State’s Attorneys. See id. at (citing, in support of Attorney General’s discretionary
       authority, cases referencing the State’s Attorneys’ discretionary authority).4


           4
            See People v. Mack, 105 Ill. 2d 103, 115 (1984) (“The State’s Attorney is the
       representative of the People and has the responsibility of evaluating the evidence and other
       pertinent factors and determining what offense can properly and should properly be
       charged.” (quoting People v. Rhodes, 38 Ill. 2d 389, 396 (1967))), vacated on other
       grounds, 479 U.S. 1074 (1987).




                                                 - 13 -
¶ 32       Though the Attorney General undoubtedly could have instituted and prosecuted
       this mandamus action—and consistent with section 4 of the Attorney General Act,
       could have entered an appearance and made her position in this matter explicit—we
       hold, given the facts of this case, that the State’s Attorney from whose county the
       underlying criminal case arose had the authority and standing to bring this action as
       well. In so holding, we rely, cumulatively, on the following: (1) longstanding case
       authority acknowledging that a “State’s Attorney is a constitutional officer with
       rights and duties ‘analogous to or largely coincident with the Attorney General ***
       and the one to represent the county or People in matters affected with a public
       interest’ ” (see Rifkin, 215 Ill. 2d at 476 (quoting Nagano, 389 Ill. at 249));
       (2) notice to the Attorney General of the pendency of this action, and no objection
       on her part therefrom or attempt to intervene or espouse a position contrary to that
       taken by the State’s Attorney, who may properly be seen as a state agent of the
       people and the Attorney General in this matter; (3) the legislature’s recognition of,
       and/or acquiescence in, the plenipotential part a State’s Attorney may play in
       “assist[ing] the attorney general whenever it may be necessary” and, specifically, a
       State’s Attorney’s role in challenging an erroneous circuit court judgment rendered
       against the people of the State of Illinois in his or her county (see 55 ILCS
       5/3-9005(a)(8) (West 2014)); and (4) the legislature’s acknowledgment that the
       powers and duties of State’s Attorneys are broader than those specifically
       enumerated in section 3-9005 and may include those not heretofore explicitly
       recognized and those that are subsequently imposed “by law” (see 55 ILCS
       5/3-9005(a)(11) (West 2014)).5



           5
            As we have noted herein, the Attorney General, as the chief legal officer of the state,
       has discretionary preeminence in legal matters involving the public interest. As evinced by
       cases pending before the court this very term, the Attorney General may exercise her
       discretion by assuming different procedural stances, depending upon her assessment of the
       individual case. Compare People ex rel. Glasgow v. Carlson, No. 120544 (Sept. Term
       2016) (Attorney General brings a mandamus action, arguing that the circuit court failed to
       comply with mandatory sentencing requirements), with People ex rel. Alvarez v. Gaughan,
       No. 120110 (Sept. Term 2016) (Attorney General, with notice of pendency of the action,
       allows State’s Attorney to proceed with her argument that circuit court failed to comply
       with mandatory sentencing requirements, signaling Attorney General’s implicit
       acceptance of State’s Attorney’s standing and argument advanced by State’s Attorney),
       and People ex rel. Alvarez v. Howard, No. 120729 (Sept. Term 2016) (Attorney General



                                                 - 14 -
¶ 33                                        CONCLUSION

¶ 34        In view of Castleberry’s concession, indeed the agreement of all
       concerned—the parties, the appellate court, and this court—that, pursuant to
       subsections (d)(1) and (a)(8) of the aggravated criminal sexual assault statute and
       this court’s precedent, two convictions based on two separate acts of sexual
       penetration while armed with a firearm warrant the imposition of two separate
       sentence enhancements, one for each offense, we issue a writ of mandamus,
       ordering the respondent judge to vacate his sentencing order and resentence
       Castleberry, imposing the mandatory firearm enhancement on both of
       Castleberry’s convictions. In so doing, as aforesaid, we reject Castleberry’s
       contentions that (1) the relief sought is barred by the equitable doctrine of laches,
       (2) a conflict in statutes defeats a “clear right to relief,” and (3) the State’s Attorney
       does not have standing to sue in this court on behalf of the People of the State of
       Illinois.


¶ 35       Writ awarded.




       appears on behalf of, and supports the legal position taken by, circuit judge but does not
       dispute State’s Attorney’s right or standing to bring a mandamus action in a proper case for
       purpose of fully presenting alternative views for judicial determination).




                                                 - 15 -